COXE, Circuit Judge.
I concur in the result, but prefer to rest my opinion upon the authority of The Hamilton and Saginaw, 146 Fed. 724, 77 C. C. A. 150, affirmed 207 U. S. 398, 28 Sup. Ct. 133, 52 L. Ed. 264, which I think warrants an affirmance of the judgment upon the principles of the common law. The question presented by the opinion of the court is an interesting and novel one, but no al-lu*296sion is made to it in either brief and it was not mentioned at the argument.
Section 1902 of the New York Code provides, in substance, that the widow of a decedent may, as administratrix, maintain an action to recover damages for a wrongful act, neglect or default by which the decedent’s death was caused, against a person or corporation which would be liable in an action in favor of the decedent by reason of such wrongful act, neglect or default if death had not ensued. Because the law maritime gave the decedent a right, had he lived, to recover, under his contract of employment, his wages and the expenses of his maintenance and cure, whether he or the owners were guilty of negligence or not, it is now asserted that the plaintiff can recover full damages under the state statute. In other words it is said that this action, which is ex delicto, can be maintained because the decedent, had he lived, might have recovered in an action ex contractu for his wages, etc. It follows, therefore, that if the decedent had a cause of action for one day’s wages under his contract, the plaintiff, upon his death, may recover the full amount of damages resulting from his death.
The New York statute as interpreted by the courts of the state has heretofore been understood to mean that if injuries have been received by a person under such circumstances as will enable him to recover damages for those injuries, his personal representatives, upon his death, may recover their damages resulting from such injuries. It has never, so far as I am aware, been held that the administratrix can maintain such an action unless the decedent might have maintained it, viz.: an action based upon the defendant’s negligence, and the decedent’s freedom from negligence.
It seems to me that the proposition upon which the decision is based should not be definitely adopted until counsel have had an opportunity to examine and discuss it.